 

 

Case 3:21-cv-05669-MJP Document 1-1 Filed 09/13/21 Page 1 of 12

 

 

COPY
ORIGINAL FILED
JUL 0 8 2021
1 Clark County Superior Court 2 1 0 So et, CRkeClark Co.
2| Nathen Barton, ) Case é Pooch
3 )
4 Plaintiff, )
5 ) PLAINTIFF’S
6 VS. ) ORGINAL COMPLAINT AND
7 ) INJUNCTIVE RELIEF
8{ American Protection Plans LLC ) AND DEMAND FOR JURY TRIAL
9 )
10 Defendant )
11
12 I. BASIS FOR JURISDICTION
13 Plaintiff Nathen Barton is a natural person and resident of Clark County, Washington. All
14} the acts alleged in this complaint occurred in Clark County, Washington State, during the year
15} 2021.
16 Jurisdiction in this court is correct because of where Plaintiff resides, and his residence is a
17} nexus where Plaintiff suffered personal injury and invasion of privacy at the hands of the
18} Defendant.
19 i. STATEMENT OF CLAIM
20 On July 9, 2020, Plaintiff registered and paid for a Washington State (360) telephone area
21] code cellular number to be primarily used by his minor child. It is a Protected Computer as it is
22 used in a manner that affects interstate or foreign commerce or communication. The phone was
23 ona very limited service plan, with each call, text, or data usage subtracting from a fixed amount
24] of each available each month.
25 This (360) XXX XXXX number was registered on the FTC do-nor-call registry more
26{ than 31 days before May 7, 2021, and all the telemarketing phone calls alleged in this complaint
27 | were made to this 360-area code number.
Plaintiff's Original Complaint for a Civil Case & injunctive Relief Page 1/6
= PE eRe eS oe Se a SO ia | SERGE ENS WERE ET SV EE CEEOL ES OEE E LES BELEN FERRE EWE ae
22

Residential Warranty”. She went on to encourage Plaintiff to purchase a home warranty from.

 
 

 

10
11
12
13
14
15
16
y
i8
19
20
21

22

23°

 

Case 3:21-cv-05669-MJP Document 1-1 Filed 0919/21 2° 9 2.of 12

£64 06

| - Unsolicited | Telemarketing Call #4

At or about 4: 37pm o on May: 18, 2021, Plaintiff received a phone call; arcinaiy from-855

805 7351, and the caller iritroduced herself with “Hi, good evening this is Irina with American
Residential Warranty”. ” She sient on to encourage Plaintiff to purchase a home warranty from

ARW. -At 36 seconds into the call, Plaintiff explessed that he did not want a home warranty Qpy
. ORIGINAL FILED

JUL 08 2021

. Scott G. Weber, Clerk, Clark Co.
At or about 11:47pm on May 20, 2021, Plaintiff received a phone call, seeming from 855

The caller euaiaucd the call another 45 seconds..

Unsolicited Telemarketing Call #5

416 1574, a Humber Keno to be used by ARW. Plaintiff believes the intent of this call was to
encourage Plaintiff to oo a home warranty from ARW,
‘Unsolicited Telemarketing Call #5
At or about 4: 18pm on May 27, 2021, Plaintiff received a phone call, seemingly from 855
805 7351, and the caller introduced herself with “Hi, this Brenden calling with American
Residential Warranty”. He went on to encourage Plaintiff to purchase a home warranty from
ARW. — —
. Commercial Telephone Solicitors
RCW 19.158.050(1) mandates that:
| “In order to maintain or defend a lawsuit or do any business in this State, a | commercial
avhons solicitor must be registered with the department of licensing. 7
Although RCW 19.158. .050(3) says” ‘The department of licensing shall i issue a registration
nuinbei to the commercial dele ghone solicitor. ”, in practice this ‘Commercial Telephone Solicitor

“registration number” appears as an endorsement on the business license issued by The _

Washington State Department of Revenue.

Plaintiff's Ofiginal Complaint for a Civil Case & “annie Relief Page 3/6
10
ll

12
13

14
15
16
17

18

19
20

22

23
24

 

Case 3:21-cv-05669-MJP Document1-1 Filed apps Page 3 of 12

ARP does not have this endorsement on-their business license, and-they and their agents act
as unlicensed commercial telephone solicitors.

These calls are aniaesine

SUPCUETET ECE CEe Ceti essere CO
eo PLAC Ta tog tet

These messages are obnoxious and an invasion op Be ivacy. "Biante a aes °
the phone number on, the FTC do-not- call list to not-have- the phone ringing with unwanted sales

pitches. These’ fi ive phone calls were initiated by APP to encourage Plaintiff to punHase goods

or services. . | 5 . a SUUTNONET NAAT TONS Genet Vsfed  bbiteede ' COPy

- ORIGINAL FILED
JUL 08 2021

Scott G. Weber, Clerk, Clark Co.

I. RELUEF
Federal Claims

Defendants violated the TCPA 47 U.S.C. 227(c)(5) by soliciting Plaintiff five (5S) times
without his consent on his cell phone with phone number. (360) XXX. XX XX while he. was..

registered on the FTC do-not-call list.
Washington State Claims

APP and their agents who spoke to Plaintiff were not registered .as Commercial Telephone
Solicitors with the Washington State Department of Licensing-when-any of the solicitation calls...
were placed to Plaintiff, in. violation of RCW 19.158.050(1) each time they called, for a total of

five (5) times.
| Washington State RCW 19.158. 10(1) says:

| Within the first minute of the telephone call, a aseahiocsial telephone solicitor.or..
salesperson shall:

(a). ‘Identify himself or herself, the company on whose behalf the solicitation is being
. _made, the Property, goods, or services being sold; and. -

(b) Terminate the folephone call within sai seconds if the purchaser indicates he or
“she does hot wish to continue the conv ersation.

Plaintiff's Original Complain for a Civil Case & es Relief Rae 4 le 6

 

 

 
10

11

12

13

14

1s

16

18

19

20

21

22

23

 

Case 3:21-cv-05669-MJP Document 1-1 Filed 09/13/21 Page 4 of 12

<1 2 01264 06

Defendants violated Washington State RCW 19.158.] 10(1)(b) two (2) times by not

terminating the telephone call within ten seconds of Plaintiff indicating he did not wish to

continue the conversation. .

Defendants violated Washington State RCW 19.158.150 five (5) times by soliciting
Plaintiff on his cell phone while they were not registered on with the Washington State
Department of Licensing as Commercial Telephone Solicitors, or while working on behalf of an
unregistered Commercial Telephone Solicitor. ORIGINAL FILED

JUL 08 2021

Scott G. Weber, Clerk, Clark Co.
Plaintiff believes the record shows that Defendants’ violations of the law were willful or

Treble Damages

knowing. Therefore, Plaintiff asks for treble damages under TCPA 47 U.S.C. 227(c)(5) and
Washington State RCW 19.158.030.
Injunctive Relief
. TCPA 47 U.S.C. 227(c)(5)(A) allows “an action based on a violation of the regulations

prescribed under this subsection to enjoin such violation,”

Plaintiff asks this Court to enjoin the APP from calling phone numbers on the FTC do-not-
call list without consent.

All Possible Damages

Plaintiff prays for all possible damages, in law and in equity, statutory, real, and punitive,
that he might entitled too. Examples might be, but are not limited to, court costs, attorney fees,
pre-judgement interest, and. post-judgement interest.

I declare under penalty of perjury under the laws of the state of Washington that the

foregoing is true and correct,

Plaintiff’s Original Complaint for a Civil Case & injunctive Relief Page 5/6

 
© OO SE OY UT BR bo

 

SES NN TONE UREN ES EERSTE TESS TAN ERE
PERU reeu re vey

WUAVELURH EY LYS: DUM GENTE. eRrEEe

VEEN Ue wreEED LCL Se

Case 3:21-cv-05669-MJP Document 1-1 Filed 09/13/21 Page 5 of 12

Signed.at Vancouver; WA on

 

 

 

 

 

     

‘ScotG WebeirCighk: GiakGo,

  

| dels wire
+ Camas WA 98607

| Plaintiffs Original Conpiaint for'a Civil Case & injuitctive:Raliet page 6/6

 

 

 
Case 3:21-cv-05669-MJP Document 1-1 Filed 09/13/21 Page 6 of 12

 

G.
AR Ae ative

IN THE SUPERIOR COURT, IN AND FOR THE COUNTY OF CLARK, STATE OF WASHINGTON

NATHEN BARTON Cause No.: 21 2 01264 06
Plaintiff/Petitioner | Hearing Date:

VS.

AMERICAN PROTECTION PLANS LLC DECLARATION OF SERVICE OF

Defendant/Respondent | SUMMONS; COMPLAINT

The undersigned hereby declares: That s(he) is now and at all times herein mentioned was a citizen of the United
States, over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor interested in the above
entitled action, and is competent to be a witness therein.

On the 24th day of August, 2021 at 12:43 PM at the address of 711 CAPITOL WAY S STE 204,
Olympia, Thurston County, WA 98501-1267; this declarant served the above described documents
upon AMERICAN PROTECTION PLANS LLC c/o NATIONAL REGISTERED AGENTS, INC.,
REGISTERED AGENT by then and there personally delivering 1 true and correct copy(ies) thereof, by
then presenting to and leaving the same with NATIONAL REGISTERED AGENTS, INC., REGISTERED
AGENT, | delivered the documents to NATIONAL REGISTERED AGENTS, INC, REGISTERED
AGENT with identity confirmed by physical description. The individual accepted service in
accordance with social distancing requirements (placed the documents in a clearly visible place
at least six feet away from the subject and advised the subject to retrieve them after stepping
away). The individual appeared to be a brown-haired white male contact 35-45 years of age, 6'0"
-6'2" tall and weighing 200-240 Ibs with a beard. Jeff Miner.

No information was provided or discovered that indicates that the subjects served are members of the
United States military.

. ORIGINAL PROOF OF SERVICE
Fe PAGE 1 OF2 Tracking #: 0075167124
= For: Nathen Barton <farmersbranch2014@gmail.com>

Ret REF. 0648622 LU

JSS
Case 3:21-cv-05669-MJP Document 1-1 Filed 09/13/21 Page 7 of 12

 

PLAINTIFF/PETITIONER: NATHEN BARTON CASE NUMBER:
DEFENDANT/RESPONDENT: AMERICAN PROTECTION PLANS LLC 21 2 01264 06

 

 

 

 

 

Service Fee Total: $65.00

Declarant hereby states under penalty of perjury under the laws of the State of Washington that the
statement above is true and correct.

Date: 08/24/2021

Keay, Naka

Kevin Nakai, Reg. # 3465919, Lewis County, WA

 

ORIGINAL PROOF OF SERVICE

"Fr PAGE 2 OF2 Tracking #: 0075167124
= For: Nathen Barton <farmersbranch2014@gmail.com>

 

 

 

 

 

 

 

 

 

 

 

 

 
Viper Case 3:21-cv-05669-MJP Documenti-1 Filed 09/13/21 Page 8 of 12

(LED

 

 

 

 

21 2 01264 06 JUL 08 2021 1x08
C ASE TYPE 2 Scott G. Weber. Clerk, Clark Co.
CLARK COUNTY SUPERIOR COURT
CASE INFORMATION COVER SHEET
Case Number Case Title Barton v American Protection Plans LLC
Attorney Name Bar Membership Number

 

Please check one category that best describes this case for indexing purposes. Accurate case indexing not only saves
time in docketing new cases, but helps in forecasting needed judicial resources. Cause of action definitions are listed on

the back of this form. Thank you for your cooperation. Form Updated 12/28/2020
APPEAL/REVIEW _____ Petition for Civil Commitment (Sexual Predator)(PCC 2)
Administrative Law Review (ALR 2) _..._ Property Damage-Gangs (PRG 2)

Appeal of a Department of Licensing Revocation n (DOL 4 2) ____ Restoration of Firearms Rights (RFR2)
Civil, Non-Traffic (LCA 2) A Public Records Act (PRA 2)
_____ Civil, Traffic (LCI 2) Relief from Duty to Register (RDR2)

School District - Required Action Plan (SDR 2)

contrnenco Wu ne (COM 2) Seizure of Property from Commission of Crime (SPC 2)
Commercial Contract (COM 2) Seizure of Property Resulting from a Crime (SPR 2)
Commercial Non-Contract (COL 2) { Subposnes (MSC 2) rocess Review (SER 2)
Contractor Bond Complaint (COM 2) ' Voter Election Law Review (VEP 2)
Third Party Collection (COL 2) PRO PERTY RIGHTS
PROTECTION ORDER .
Civil Harassment (HAR 2) Forecioense baa) 2)
____Domestic Violence (DVP 2) % Land Use Petition (LUP 2)

Extreme Risk Protection Order (XRP 2) ie ———" Broperty Fai DEA?
Foreign Protection Order (FPO 2) Q met Tal “Onl ( )
Sexual Assault Protection (SXP 2) uiet Title (QT! 2)

 

— Stalking (STK 2) __._ Unlawful Detainer (UND 2)

____ Vulnerable Adult Protection (VAP 2) TORT, MEDICAL MALPRACTICE

____ Extreme Risk Protection Order (XRP 2) ___ Hospital (MED 2)

___ Extreme Risk Prot. Order Under 18 (XRU 2) _.. Medical Doctor (MED 2) —

JUDGMENT __._ Other Health Care Professional (MED 2)

___ Abstract Only (ABJ 2) TORT, MOTOR VEHICLE

___ Foreign Judgment (FJU 2) __ Death (TMV 2)

____ Judgment, Another County (ABJ 2) ___ Non-Death Injuries (TMV 2)

____ Judgment, Another State (FJU 2) __.._ Property Damage Only (TMV 2)

___ Tax Warrant (TAX 2) ___._ Victims of Motor Vehicle Theft (VVT 2)
Transcript of Judgment (TRJ 2) TORT, NON-MOTOR VEHICLE

OTHER COMPLAINT/PETITION _.__ Asbestos (PIN 2)

____ Abusive Litigation (ABL 2) _-. Other Malpractice (MAL 2)

___._ Action to Compel/Confirm Private Binding Arbitration (MSC 2) 2X Personal Injury (PIN 2)

___ Ballot Title (BAT 2) ____ Products Liability (TTO 2)

____ Change of Name (CHN 2) __._Property Damage (PRP 2)

____ Petition for Certificate of Restoration of Opportunity (CRP 2) _.. Wrongful Death (WDE 2)

__. Deposit of Surplus Funds (MSC 2) WRIT

__.._ Emancipation of Minor (EOM 2) __. Habeas Corpus (WHC 2)

_X__ Injunction (INJ 2) __. Mandamus (WRM 2)

_____Interpleader (MSC 2) ____ Restitution (WRR 2)

__... Malicious Harassment (MHA 2) ___ Review (WRV 2)

__.. Minor Settlement (No guardianship) (MST 2) ___ Miscellaneous Writs (WMW 2)

IF YOU CANNOT DETERMINE THE APPROPRIATE CATEGORY, PLEASE DESCRIBE THE CAUSE OF ACTION BELOW.
State and Federal Telemarketing law violations

Please Note: Public information in court files and pleadings may be posted on a public Web site.

PMC
WOOnN DO BR WN

Pe bk
NF ©

13

14

15

16

17

18

19

20

21

22

 

Case 3:21-cv-05669-MJP Document 1-1 Filed 09/13/21 Page 9 of 12

Honorable Derek J. Vanderwood

FILED

AUG 12 2021

Scott G. Weber, Clerk, Clark Go.
lO “lY

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
FOR THE COUNTY OF CLARK

NATHEN BARTON, Case No. 21 2 01264 06

Plaintiff SUMMONS (20 DAYS)

Vv.

AMERICAN PROTECTION PLANS LLC

Defendant

 

 

TO THE DEFENDANT: A lawsuit has been started against you in the above entitled court

by Nathen Barton, plaintiff. Plaintiff's claim is stated in the written complaint, a copy of which is

served upon you with this summons.

In order to defend against this lawsuit, you must respond to the complaint by stating your

defense in writing, and by serving a copy upon the person signing this summons within 20 days

after the service of this summons, excluding the day of service, or a default judgment may be

entered against you without notice. A default judgment is one where plaintiff is entitled to what

she or he asks for because you have not responded. If you serve a notice of appearance on the

undersigned person, you are entitled to notice before a default judgment may be entered.

Clark County Superior Court Summons Page 1 of 2

EXA
10

11
12
13

14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:21-cv-05669-MJP Document 1-1 Filed 09/13/21 Page 10 of 12

You may demand that the plaintiff file this lawsuit with the court. If you do so, the demand
must be in writing and must be served upon the person signing this summons. Within 14 days
after you serve the demand, the plaintiff must file this lawsuit with the court, or the service on
you of this summons and complaint will be void.

If you wish to seek the advice of an attorney in this matter, you should do so promptly so
that your written response, if any, may be served on time.

This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the State of

Washington.

S12 | wAs

(dated)

 

a ea
(signed)

 

Nathen Barton
(718) 710-5784
4618 NW 11" Cir
Camas WA 98607

CLARK COUNTY SUPERIOR COURT
https://clark.wa.gov/superior-court

(360) 397-2292

1200 Franklin Street

Vancouver WA 98660

 

Clark County Superior Court Summons Page 2 of 2
Sy

Case 3:21-cv-05669-MJP Document 1-1 Filed 09/13/21 Page 11 of 12

IN THE SUPERIOR COURT, IN AND FOR THE COUNTY OF CLARK, STATE OF WASHINGTON

NATHEN BARTON Cause No.: 21 2 01264 06
Plaintiff/Petitioner | Hearing Date:
vs.

AMERICAN PROTECTION PLANS LLC DECLARATION OF SERVICE OF
Defendant/Respondent | SUMMONS; COMPLAINT

The undersigned hereby declares: That s(he) is now and at all times herein mentioned was a citizen of the United
States, over the age of eighteen, not an officer of a plaintiff corporation, not a party to nor interested in the above
entitled action, and is competent to be a witness therein.

On the 24th day of August, 2021 at 12:43 PM at the address of 711 CAPITOL WAY S STE 204,
Olympia, Thurston County, WA 98501-1267; this declarant served the above described documents
upon AMERICAN PROTECTION PLANS LLC c/o NATIONAL REGISTERED AGENTS, INC.,
REGISTERED AGENT by then and there personally delivering 1 true and correct copy(ies) thereof, by
then presenting to and leaving the same with NATIONAL REGISTERED AGENTS, INC., REGISTERED
AGENT, I delivered the documents to NATIONAL REGISTERED AGENTS, INC, REGISTERED
AGENT with identity confirmed by physical description. The individual accepted service in
accordance with social distancing requirements (placed the documents in a clearly visible place
at least six feet away from the subject and advised the subject to retrieve them after stepping
away). The individual appeared to be a brown-haired white male contact 35-45 years of age, 6"0"
-6'2" tall and weighing 200-240 Ibs with a beard. Jeff Miner.

No information was provided or discovered that indicates that the subjects served are members of the
United States military.

ORIGINAL PROOF OF SERVICE
"
= PAGE 1 OF2 Tracking #: 0075167124
Ee cor ate earn “tamersrancnz014@umalicone A
Rol: REF-9648422 AAA

JSS
Case 3:21-cv-05669-MJP Document 1-1 Filed 09/13/21 Page 12 of 12

 

PLAINTIFF/PETITIONER: NATHEN BARTON CASE NUMBER:
DEFENDANT/RESPONDENT: AMERICAN PROTECTION PLANS LLC 21 2 01264 06

 

 

 

 

 

Service Fee Total: $65.00

Declarant hereby states under penalty of perjury under the laws of the State of Washington that the
statement above is true and correct.

Date: 08/24/2021

Keely, Nakai

Kevin Nakai, Reg. # 3465919, Lewis County, WA

 

ORIGINAL PROOF OF SERVICE

"hb PAGE 2 OF 2 Tracking #: 0075167124
= For: Nathen Barton <farmersbranch2014@gmail.com>

 

 

 

 

 

 

 

 

 

 

 
